Citation Nr: 0708351	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
November 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In its October 2001 rating 
decision, the RO denied service connection for pes planus.  
The RO found that pes planus was a pre-existing condition and 
was not aggravated during service.

At enlistment examination in December 1988, the veteran was 
noted as having mild, asymptomatic pes planus.  A finding of 
pes planus was also made in July 1991, prior to her 
separation from service.  Service medical records reveal that 
the veteran was treated for several ailments concerning her 
feet while in active service.  Of these ailments, service 
connection is in effect for left and right tibia stress 
fractures and a distal phalanx fracture of the right great 
toe.  

The claims folder indicates that the veteran has not been 
given an examination concerning her pes planus.  The Board 
finds that an examination is necessary to determine the 
current existence of the veteran's pes planus.  Moreover, a 
medical opinion is warranted to determine whether any 
inservice complaints were indicative of an aggravation of her 
pre-existing pes planus or merely a result of the natural 
progression of her condition.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine whether she now 
has pes planus that was aggravated during 
her period of active military service.  
All indicated tests and studies should be 
performed.  The claims file should be made 
available to the examiner.  The examiner 
should provide an opinion, with complete 
rationale, as whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the veteran's pes planus was 
permanently worsened during military 
service beyond that which would be due to 
the natural progression of the disease.  
Reasons for the opinion should be set 
forth in detail. 

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the appellant, she 
and her representative should be furnished 
a supplemental statement of the case and 
the applicable time period in which to 
respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


